DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 5/19/2022 is acknowledged. However, upon further consideration, the restriction requirement is withdrawn due to a lack of serious search and/or examination burden.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (KR 101677390) in view of Kopplin et al. (US 2015/0209848). Reference to Jeon is made to English equivalent US 2018/0345339).
Regarding claim 1, Jeon teaches temper rolling (also known as skin pass rolling) a plated steel sheet with a roll having a roughness skew of -0.15 or less (¶ 13). The plated steel sheet is a hot dip galvanized steel sheet (¶ 31). Jeon does not expressly teach an average roughness or number of peaks of the roll.
Kopplin is directed to rolling of zinc plated steel (¶ 23). The roll for rolling the plated steel has a RPc in the range of 80-180 per cm and an average roughness Ra from 1.0-3.5 µm (¶ 26). Such a roll is suitable for producing plated steel sheets having desirable properties (¶ 25). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the roll of Jeon according to the teachings of Kopplin because the roll of the prior art combination is able to make plated steel sheets which have very good tribological properties and improved paint appearance (¶ 19). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Jeon teaches the temper rolled plated steel sheet has a roughness skew of -0.8 or more and the area V2 of an oil pocket is more than 300 nm2 (¶ 14). This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kopplin teaches the plated steel sheet has a waviness Wsa in the range from 0.05-0.65 µm and a peak count RPc from 45-180 per cm (¶ 16). Jeon teaches the RPc of the plated steel sheet is 75 per cm or more (¶ 48). While Jeon in view of Kopplin does not expressly refer to a strain rate, this is considered a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, the only claimed metric is RPc, which is taught by the prior art combination. Therefore, the claim is obvious over Jeon in view of Kopplin. The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (KR 101677390).
Regarding claim 4, Jeon teaches the temper rolled plated steel sheet has a roughness skew of -0.8 or more and the area V2 of an oil pocket is more than 300 nm2 (¶ 14). This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The plated steel sheet is a hot dip galvanized steel sheet (¶ 31).
Regarding claim 6, Jeon teaches the plated steel sheet has a repetitive friction coefficient of 0.2 or less (¶ 58).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (KR 101677390), as applied to claim 4, further in view of Kopplin et al. (US 2015/0209848).
Regarding claim 5, the limitations of claim 1 have been addressed above. Jeon teaches the RPc of the plated steel sheet is 75 per cm or more (¶ 48), but does not expressly teach a waviness of the rolled steel sheet. Kopplin teaches the plated steel sheet has a waviness Wsa in the range from 0.05-0.65 µm and a peak count RPc from 45-180 per cm (¶ 16). It would have been obvious at the effective time of filing for one of ordinary skill in the art to apply the teachings of Kopplin to the plated steel sheet of Jeon in order to obtain a steel sheet having the properties of the prior art combination because plated steel sheet having these properties exhibit optimized formability, tribological properties and improved paint appearance (¶ 18). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784